                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RESCAP LIQUIDATING TRUST,                          Case No. 18-cv-03283-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         LEAVE TO FILE MOTION FOR
                                   9
                                                                                            RECONSIDERATION
                                  10     FIRST CALIFORNIA MORTGAGE
                                         COMPANY, et al.,                                   Re: Dkt. No. 78
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In the Order Granting Motion to Dismiss Counterclaims and Strike Affirmative Defenses

                                  14   in Part and Denying in Part (“January 31, 2019 Order”) [Dkt. No. 65] and in the Order Denying

                                  15   Motion to Partially Dismiss the Complaint [Dkt. No 41], I found that the terms of the release

                                  16   provision in the parties’ settlement agreement from their case in the District of Minnesota were

                                  17   unambiguous and I held that “claims related to Subject Loans” refers only to claims related to

                                  18   defendant FCMC’s alleged violations of the Client Contract and Client Guide when it sold loans to

                                  19   Residential Funding Company, LLC (“RFC”). Claims related to violations of the Client Contract

                                  20   and Client Guide were released, nothing else. Defendants now offer parol evidence to move for

                                  21   reconsideration of my interpretation of the release, but parol evidence is inadmissible to vary the

                                  22   terms of an unambiguous agreement. Defendants’ motion for leave to file a motion for

                                  23   reconsideration of the January 31, 2019 Order is DENIED.

                                  24          Defendants ask that I consider statements made by plaintiffs Rescap Liquidating Trust

                                  25   (“Rescap”) and RFC in another case against a different defendant from the District of Minnesota,

                                  26   Residential Funding Company, LLC v. InterLinc Mortgage Services, LLC, No. 16-cv-3024 (D.

                                  27   Minn.), to interpret the release provision here. In that case, Rescap and RFC asserted claims for

                                  28   fraudulent transfer, alleging that as creditors “with respect to the mortgage loans” the lender sold
                                   1   to RFC, they had the right to avoid transfers of the lender’s assets. Mot. at 1-2. Defendants state

                                   2   that Rescap and RFC expressly acknowledged that their right to avoid alleged fraudulent transfers

                                   3   by that lender related directly to the loans the lender sold to RFC, as well as to Rescap and RFC’s

                                   4   breach of Client Contract and Client Guide claims against the lender. Id. Defendants contend that

                                   5   such a position is contrary to what Rescap argued in its motion to dismiss and strike. Id. Stated

                                   6   differently, defendants assert that Rescap has released its claims against defendants’ allegedly

                                   7   fraudulent transfers here because in InterLinc it stated that it had a right to avoid transfers related

                                   8   to violations of the Client Contract and Client Guide. Here, it asserts, the settlement agreement

                                   9   between the parties released claims related to FCMC’s alleged violations of the Client Contract

                                  10   and Client Guide.

                                  11            Rescap contends that as a matter of law parol evidence cannot be introduced to interpret an

                                  12   unambiguous contract, that defendants have already brought essentially the same argument in their
Northern District of California
 United States District Court




                                  13   previous opposition, and that the facts of InterLinc are too different to be helpful. Plaintiff’s

                                  14   Opposition to Defendants’ Motion for Leave to File Motion for Reconsideration of Court’s

                                  15   January 31, 2019 Order Granting Motion to Dismiss Counterclaims and Strike Affirmative

                                  16   Defenses [Dkt. No. 81]. I agree.

                                  17            As I have indicated before, “the parol evidence rule prohibits the admission of extrinsic

                                  18   evidence of prior or contemporaneous oral agreements, or prior written agreements, to explain the

                                  19   meaning of a contract when the parties have reduced their agreement to an unambiguous

                                  20   integrated writing.”1 Alpha Real Estate Co. of Rochester v. Delta Dental Plan of Minnesota, 664

                                  21   N.W.2d 303, 312 (Minn. 2003) (internal quotation marks and citations omitted). In my previous

                                  22   Orders, I found that the release provision in the parties’ settlement agreement is unambiguous.

                                  23   January 31, 2019 Order at 6. Parol evidence, such as Rescap’s statements in InterLinc, may not be

                                  24   introduced to vary the release’s terms. And as I have stated before, defendants’ preferred

                                  25   interpretation would lead to an absurd result: it would be irrational for Rescap to enter into an

                                  26   agreement and simultaneously release any claims for frustration of that agreement. January 31,

                                  27

                                  28   1
                                           By its own terms, the Settlement Agreement is to be interpreted under Minnesota Law.
                                                                                         2
                                   1   2019 Order at 8.

                                   2          Moreover, the facts of InterLinc are not only distinguishable from those here, but they also

                                   3   are unhelpful to defendants. In InterLinc, the defendants conspired to enter bankruptcy after

                                   4   selling their business to a different company. Id. at 4-5. As a result, Rescap filed a new post-

                                   5   bankruptcy action against the principals of the first company for fraudulent transfer and against the

                                   6   second company for successor liability. Id. In InterLinc, the defendants transferred the entire

                                   7   business to a third-party to avoid the underlying liability. Id. But in this case, defendants

                                   8   allegedly fraudulently transferred monies to themselves to ensure FCMC would be unable to pay

                                   9   its creditors. Id. Additionally, in InterLinc, there was no settlement agreement between the

                                  10   parties. Id. The circumstances here are very different than in InterLinc, and underscore why the

                                  11   release cannot be read as defendants assert.

                                  12          There is no good reason to reconsider the January 31, 2019 Order. I deny defendants’
Northern District of California
 United States District Court




                                  13   motion for leave to file motion for reconsideration.

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 4, 2019

                                  16

                                  17
                                                                                                     William H. Orrick
                                  18                                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
